Citation Nr: 0709883	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  05-20 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder, depression and alcohol dependence.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

3.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from March 1961 to February 
1965.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, which denied the benefits sought on 
appeal.

The issue of whether new and material evidence has been 
obtained to reopen the previously denied claim of entitlement 
to service connection for bilateral hearing loss is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC, pursuant to Kent v. Nicholson, 20 Vet. App. 1 
(2006).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Alcohol dependence is not a disability for which VA 
compensation benefits may be awarded.

3.  The veteran does not have an acquired psychiatric 
disorder that began during service, within one year of 
discharge from service or as a consequence of service duties 
or experiences.

4.  The veteran's chronic obstructive pulmonary disease did 
not begin during service or as a consequence of service 
duties or experiences.




CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include post-
traumatic stress disorder and depression, was not incurred in 
service or presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (2002); 38 C.F.R. 
§§ 3.303, 3.307. 3.309 (2006).

2.  There is no legal entitlement to VA compensation for 
primary alcohol dependence.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.301 (2006).

3.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in July 2002 and August 2004, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the veteran is not 
prejudiced as he was given specific notice with respect to 
the elements of a basic service-connection claim and cannot 
be prejudiced by not receiving notice of downstream issues 
that are not reached by a denial of the underlying benefit.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  As such, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he declined 
to do so.  The veteran specifically advised VA in July 2005 
that he did not desire a personal hearing.  

The Board acknowledges that the veteran desires further 
searches for service records showing that individuals were 
killed in his presence during his service aboard various 
aircraft carriers; this evidence is sought in connection with 
the veteran's claim of entitlement to service connection for 
post-traumatic stress disorder.  The record shows that VA 
made numerous attempts to obtain records of identified deaths 
and events without success.  In light of the absence of a 
current diagnosis of post-traumatic stress disorder, the 
Board finds that additional searches at this time are not 
required as VA only has a duty to obtain relevant records 
under 38 U.S.C.A. § 5103A.  As will be discussed below in 
detail, the Board will assume, for the sake of argument only, 
that the veteran experienced traumatic events during service.  
Consequently, it appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file.  Therefore, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.  

The veteran contends that he served aboard the U.S.S. Hornet 
and other aircraft carriers that supported combat troops in 
the Republic of Vietnam.  He does not assert that he served 
in Vietnam, but claims that he was exposed to asbestos and 
other chemicals that caused him to develop a respiratory 
disorder.  The veteran also contends that he acquired a 
psychiatric disorder as a consequence of seeing plane crashes 
that killed fellow servicemen.  He acknowledges that he did 
not seek treatment for either a respiratory disorder or a 
psychiatric disorder during service, but avers that current 
disability had its origin during service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  

Direct service connection may be granted only when a 
disability was incurred or aggravated in the line of duty 
and not the result of the veteran's own willful misconduct 
or, for claims filed after October 31, 1990, the result of 
his or her abuse of alcohol or drugs.  See 38 C.F.R. 
§ 3.301(a).  As such, VA compensation may not be awarded for 
alcohol abuse and/or alcohol dependence.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f).  The diagnosis of a mental disorder 
must conform to the DSM-IV and be supported by the findings 
of a medical examiner.  See 38 C.F.R. § 4.125(a).

The veteran seeks service connection for an acquired 
psychiatric disorder.  Psychoses are deemed to be chronic 
diseases under 38 C.F.R. § 3.309(a).  Service connection may 
be granted under 38 C.F.R. § 3.307(a)(3) if the evidence 
shows that a chronic disease manifest to a degree of ten 
percent or more within one year from the date of separation 
from service.  See 38 C.F.R. § 3.307.  Separation from 
service is defined as the veteran's discharge date.  See 
38 C.F.R. § 3.307(a)(2).  Therefore, because the veteran was 
discharged from service in February 1965, the evidence must 
show that a psychosis manifest to a degree of ten percent by 
February 1966 in order for service connection to be granted 
based upon a presumptive period.  There is no statutory or 
regulatory provision to allow for an extension of a 
presumptive period.

The veteran served honorably in the United States Navy and, 
consistent with his assertions, did not require treatment 
for a respiratory disorder or a psychiatric disorder during 
his period of service.  He was discharged in February 1965 
and the first evidence of post-service treatment is dated in 
May 1971 when he was admitted to a State hospital due to 
emotional problems, depression and excessive drinking.  The 
veteran was twenty-seven years old at the time; he was 
brought to the hospital by his wife and brother because he 
had been drinking continuously for three days.  The history 
given at the time included the veteran's period of service 
without any mention of trauma or psychiatric problems during 
that period.  It was reported that the veteran had his first 
drink at the age of seventeen, but did not begin to have a 
problem until he was about twenty-five (1969).  The veteran 
discharged himself after five days so his prognosis was 
considered poor.

The next evidence of treatment is dated in September 1978.  
The veteran was again hospitalized because of his heavy 
drinking and abusive behavior toward his wife.  He was found 
to have a personality trait disturbance and an emotionally 
unstable personality.  There was no mention of traumatic 
experiences during service.

Current treatment records show that the veteran is treated 
with medication to assist with his sleeping, but he does not 
participate in regular counseling for psychological 
problems.  He is diagnosed as having depression and chronic 
obstructive pulmonary disease.  Treatment records contain 
many comments about the veteran's continued habit of smoking 
cigarettes with the recommendation that he stop.  The 
records do not contain any opinion that the veteran's 
respiratory problems are due to exposure to chemicals or 
asbestos.  A treatment note dated in June 2003 shows that 
the veteran related drinking excessively after service 
because he was angry at the way Vietnam veteran's were 
treated upon their return home.

The veteran underwent VA examination in June 2003, including 
pulmonary function studies.  He complained of shortness of 
breath with exertion and acknowledged his thirty-plus year 
history of smoking two to three packs of cigarettes per day.  
The examiner reviewed the claims folder in conjunction with 
his examination of the veteran and determined that the 
veteran had mild chronic obstructive pulmonary disease 
consistent with tobacco use.  The examiner further opined 
that there was no obvious correlation between exposures 
during service and symptomatology experienced over thirty 
years later.

The veteran also underwent VA psychiatric examination in 
June 2003.  He related being depressed about the state of 
his life and the only symptoms of post-traumatic stress 
disorder described were nightmares.  Following a complete 
review of the veteran's claims folder in conjunction with 
the examination of the veteran, an Axis I diagnosis of 
dysthymia was rendered as well as alcohol dependence which 
was noted to be in remission.  The examiner opined that it 
was more likely that there was no relationship between the 
veteran's psychiatric diagnoses and in-service exposures to 
biological and chemical agents.

A treatment note dated in July 2003 reveals that the veteran 
continued to smoke cigarettes notwithstanding earlier 
reports of having quit.  He was noted, however, to have cut 
down dramatically.  The veteran was again advised to stop 
smoking.

Given the evidence as outlined above, the Board finds that 
the veteran does not have a psychiatric disorder that began 
during service, within one year of discharge from service or 
as a consequence of service.  The first evidence of 
psychiatric problems is dated in 1971 and a history given at 
that time reveals that 1969 was identified as the 
approximate time that the veteran's drinking problems 
started.  When viewing the evidence in the light most 
favorable to the veteran, one can assume that psychiatric 
problems began about four years after discharge from 
service.  The veteran did not identify experiences during 
service as a source of his drinking problems, and, in fact, 
he related in 2003 that he drank because he was angry at the 
way veterans were treated when they came home.

The veteran is diagnosed as having dysthymia and there is no 
medical evidence to relate this diagnosis to the veteran's 
period of service.  His own statements are the only evidence 
in support of his claim.  Those statements, however, are 
insufficient to establish a relationship between a period of 
service and a current diagnosis because laypersons are not 
competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The medical opinion 
of record is that the veteran's psychiatric diagnoses are not 
related to any exposures during service.

As for the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder, the Board 
points out that there is no current diagnosis of that 
disorder.  Assuming, for the sake of argument only, that the 
veteran had the traumatic experiences during service that he 
described, he still cannot be awarded compensation benefits 
for post-traumatic stress disorder because there is no 
medical evidence that he has that disability.  It is 
important to point out that absent a disease or injury 
incurred during service, the basic compensation statutes 
cannot be satisfied.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1361 (Fed. Cir. 2001).

Turning to the veteran's alcohol abuse, the Board finds that 
this disability appears to have been present since the 
1960's.  Although the veteran relates having experienced 
alcohol-related problems during service, compensation 
benefits cannot be awarded for alcohol dependence as a matter 
of law.  The veteran filed his claim of entitlement to 
service connection for alcohol dependence well after the law 
was changed effective in 1990 and, as such, service 
connection must be denied.

Service connection must also be denied for a respiratory 
disorder as the medical evidence clearly links the diagnosed 
mild chronic obstructive pulmonary disease to the veteran's 
lengthy history of smoking cigarettes.  Although the 
evidence shows that the veteran participated in Project 
Shipboard Hazard and Defense (SHAD) during service, he did 
not require treatment for respiratory problems during 
service or for decades following service.  All of the 
entries in the treatment records regarding respiratory 
problems include references to his years of heavy cigarette 
smoking.  Furthermore, the medical opinion of record relates 
the diagnosed disability to cigarettes.

Given the evidence as outlined above, service connection for 
post-traumatic stress disorder and depression is denied as 
there is no medical evidence of either disability having 
been incurred during service or as a consequence thereof.  
Service connection for alcohol dependence is denied as a 
matter of law; and service connection for chronic 
obstructive pulmonary disease is denied as the medical 
evidence clearly links the disability to an activity outside 
of the veteran's period of active service.


ORDER

Service connection for an acquired psychiatric disorder, 
including post-traumatic stress disorder, depression and 
alcohol dependence, is denied.

Service connection for chronic obstructive pulmonary disease 
is denied.


REMAND

The veteran first requested entitlement to service connection 
for bilateral hearing loss in June 1998 and his claim was 
denied in November 1998 as there was no evidence of hearing 
loss rising to the standard of a disability for VA 
compensation purposes.  The veteran was advised of the 
rating, but did not appeal the denial.

In May 2002, the veteran again requested service connection 
for hearing loss.  He was provided with a notice of his 
rights and responsibilities under the VCAA in a letter dated 
in July 2002, but was not specifically advised of the 
definition of new and material evidence or of the evidence 
needed to reopen the previously denied claim as is now 
required pursuant to Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Although new and material evidence was later defined 
in a Statement of the Case, that notice is not deemed 
sufficient.  Therefore, this matter must be remanded in order 
to ensure that this veteran is properly advised of the 
evidence needed to substantiate his claim.  Upon remand, all 
necessary development should be performed as well.

Therefore, this claim is REMANDED for the following action:

1.  Provide the veteran with VCAA notice 
compliant with Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Perform all development 
deemed necessary as a result of 
response(s) from the veteran.

2.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


